872 F.2d 416Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James T. ADAMS, Plaintiff-Appellant,andJohn F. McCrary, Plaintiff,v.Tom J. ERVIN, (not as judge), J. David Watson,(administrator) and Anderson County Councilmen (1985-1988),Harold E. Beebe, (1985-1986), Daniel L. Rhodes,  (1985-86),James M. "Jimmy" Cox, Jr., (1985-1988), David L. Hooper,(1985- 1988), Robert L. Wiles, (1985-1988), Ernest W.Garrison, Jr., (1987-1988), J. Mike Holden, (1987-1988),Defendants-Appellees.

No. 88-3576.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1989.Decided March 9, 1989.Rehearing and Rehearing In Banc Denied April 4, 1989.
James T. Adams, appellant pro se.
William Coleman Hubbard, Arthur Lee Coleman, Nelson, Mullins, Riley & Scarborough, Cary Calhoun Doyle, Sr.  (Doyle & O'Rourke) for appellees.
Before WIDENER, K.K. HALL, and SPROUSE, Circuit Judges.
PER CURIAM:


1
James T. Adams appeals from the district court's order denying relief under 42 U.S.C. Secs. 1983, 1985, and 1986 for alleged due process and equal protection violations by a state circuit judge and various county officials.  We note that there is a question of whether Adams has adequately preserved his right to appellate review by filing an appropriate objection to the magistrate's report in a timely fashion.  Assuming appellate review has been preserved, our review of the record and the district court's opinion adopting the magistrate's recommendation discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Adams v. Ervin, C/A No. 87-2569 (D.S.C. June 27, 1988).  We grant leave to proceed in forma pauperis, deny appellant's motion for the appointment of counsel, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.